DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of the at least one separating body has an axially extending body width that decreases along the circumferential direction; and wherein the at least one separating body has at least one axial flank extending in a radially inclined manner and that forms an angle with a radial direction extending transversely with respect to the axial direction, such that the body width of the at least one separating body [claim 1] … separating body of the plurality of separating bodies having an axially extending body width that decreases along the circumferential direction; a coil winding including the coil wire wound on the side of the carrier wall facing away from the cavity; wherein the coil wire, during operation, is flowed through by an electrical current and provides a magnetic field within the cavity; wherein the plurality of separating bodies are disposed axially spaced apart from one another; and wherein the body width of axially adjacent separating bodies of the plurality of separating bodies decreases in opposite circumferential directions [claim 7].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837